Exhibit 10.7







OMNIBUS AMENDMENT




THIS OMNIBUS AMENDMENT (the “Amendment”) is entered into as of August 5, 2010,
among Amber Energy, LLC, a Louisiana limited liability company, having its
principal office and place of business at 9700 Richmond Avenue, Suite 124,
Houston, Texas  77042 (“Borrower”), Jurasin Oil & Gas, Inc., a Louisiana
corporation, having its principal office and place of business at 9700 Richmond
Avenue, Suite 124, Houston, Texas  77042 (“Parent”), and Macquarie Bank Limited,
a bank incorporated in accordance with the laws of Australia, with offices at
Level 15, No. 1 Martin Place, Sydney, New South Wales, 2000 Australia
(“Lender”).  Capitalized terms used but not defined in this Amendment have the
meaning given to them in the Credit Agreement (defined below).




Background




A.

Borrower and Lender have previously entered into that certain Amended and
Restated Secured Credit Agreement dated April 30, 2008 (as amended, restated,
modified or otherwise supplemented from time to time, the “Credit Agreement”),
for the purpose of making available to Borrower a senior secured term loan for
the purposes set forth in the Credit Agreement.




B.

To secure Borrower’s obligations under the Credit Agreement, Borrower and Lender
have previously entered into that certain Amended and Restated Security
Agreement dated April 30, 2008 (as amended, restated, modified or otherwise
supplemented from time to time, the “Security Agreement”), pursuant to which
Borrower granted Lender a security interest in all Borrower’s personal property.




C.

To further secure Borrower’s obligations under the Credit Agreement, Parent and
Lender have previously entered into that certain Pledge Agreement dated October
3, 2007 (as amended, restated, modified or otherwise supplemented from time to
time, the “Pledge Agreement”), pursuant to which Parent granted Lender a
security interest in all of the outstanding membership interests of Borrower.




D.

Borrower and Lender desire to amend certain terms of conditions of the Credit
Agreement pursuant to that certain Second Amendment to Amended and Restated
Senior First Lien Secured Credit Agreement dated of even date herewith.




E.

As a condition to the financial accommodations to be extended to Borrower under
the Credit Agreement, Lender has required Borrower and Parent to amend certain
terms and conditions of the Security Agreement and the Pledge Agreement, as
applicable.




Agreements




In consideration of the mutual covenants set forth in this Amendment and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged by each of the parties, the parties agree as follows:




 1.

Amendments to Security Agreement.  Section 2.2(a) of the Security Agreement
hereby is amended and restated in its entirety as follows:




(a)

“the payment of (i) all the Obligations of Debtor to Secured Party now or
hereafter existing, including, without limitation the indebtedness of Debtor
under the Term Note, and any and all renewals, extensions for any period or
rearrangement of such Obligations, (ii) all the Obligations (as defined in the
Rampant Lion Credit Agreement (as defined below)) of Debtor’s affiliate, Rampant
Lion Energy, LLC (“Rampant Lion”) to Secured Party now or hereafter existing
pursuant to that certain Amended and Restated Senior First Lien Secured Credit
Agreement dated September 14, 2006 between Rampant Lion and Secured Party (as
amended, restated, modified or otherwise supplemented from time to time, the
“Rampant Lion Credit Agreement”), including, without limitation the indebtedness
of Rampant Lion under that certain First Replacement Term Note dated September
14, 2006 made by Rampant Lion for the benefit of Secured Party, and any and all
renewals, extensions for any period or rearrangement of such Obligations, and
(iii) the payment and performance of all obligations of Debtor to Secured Party
under that certain Unconditional Guaranty dated of even date herewith.”




 2.

Amendments to Pledge Agreement.  The Pledge Agreement hereby is amended as
follows:




(a)

The definition of “Secured Obligations” in Section 1.2 of the Pledge Agreement
hereby is amended and restated in its entirety as follows:











--------------------------------------------------------------------------------







““Secured Obligations” means (a) all the Obligations and other obligations of
the Company to Secured Party now or hereafter existing under or in connection
with the Credit Agreement, the Term Note, or any other agreement giving rise to
any Obligation; (b) all the Obligations (as defined in the Rampant Lion Credit
Agreement (as defined below)) and other obligations of Debtor’s affiliate,
Rampant Lion Energy, LLC (“Rampant Lion”) to Secured Party now or hereafter
existing under or in connection with that certain Amended and Restated Senior
First Lien Secured Credit Agreement dated September 14, 2006 between Rampant
Lion and Secured Party (as amended, restated, modified or otherwise supplemented
from time to time, the “Rampant Lion Credit Agreement”),under that certain First
Replacement Term Note dated September 14, 2006 made by Rampant Lion for the
benefit of Secured Party, or any other agreement giving rise to any Obligation
(as defined in the Rampant Lion Credit Agreement); (c) the payment and
performance of all obligations of Debtor to Secured Party under that certain
Unconditional Guaranty dated of even date herewith; and (d) all obligations of
Pledgor under this Agreement.  The Secured Obligations shall also include all
interest, charges, expenses, attorneys’ or other fees and any other sums payable
to or incurred by Secured Party in connection with the execution, administration
or enforcement of Secured Party’s rights and remedies hereunder, or under any
other agreement with Pledgor, the Company or Rampant Lion, or under any other
agreement giving rise to any Obligation of the Company or any Obligation (as
defined in the Rampant Lion Credit Agreement) of Rampant Lion.”




 3.

Reaffirmation of Representations and Warranties; Additional Representations and
Warranties.  Borrower, to induce Lender to enter into this Amendment, hereby
reaffirms as of the date hereof (or as such earlier date as expressly set forth
herein), all representations and warranties of Borrower contained in the
Security Agreement.  Parent, to induce Lender to enter into this Amendment,
hereby reaffirms as of the date hereof (or as such earlier date as expressly set
forth herein), all representations and warranties of Parent contained in the
Pledge Agreement.  Furthermore, each of Borrower and Parent represent and
warrant as follows:




(a)

The execution and delivery of this Amendment and the performance by Borrower or
Parent, as applicable, of its obligations under this Amendment are within each
such party’s power, have been duly authorized by all necessary entity corporate
action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with (i) any provision
of law applicable to Borrower or Parent, (ii) any of the respective Charter
Documents of each Borrower or Parent, or (iii) any agreement binding upon
Borrower or Parent or any of their respective assets; and




(b)

This Amendment represents the legal, valid and binding obligations of Borrower
and Parent, respectively, enforceable against each of them in accordance with
its terms subject as to enforcement only to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally.




 4.

Ratification of Liens and Security Interests.  Borrower and Parent hereby
acknowledge, agree to and ratify the existence and priority of the Liens granted
by each of Borrower and Parent in favor of  Lender in and to the Collateral and
represents, warrants and covenants that the Liens and security interests are
valid, existing and in full force and effect.




 5.

Miscellaneous.  This Amendment supersedes all prior agreements (written or oral)
between Borrower, Parent and Lender with regard to the subject matter hereof.
 This Amendment is a Loan Document.  Except as affected by this Amendment, the
Loan Documents are unchanged and continue in full force and effect.  However, in
the event of any inconsistency between the terms of any Loan Document and the
Credit Agreement, the terms of the Credit Agreement will control and the other
document will be deemed to be amended to conform to the terms of the Credit
Agreement.  All references to the Credit Agreement will refer to the Credit
Agreement as amended.  Each of Borrower and Parent agree that all Loan Documents
to which it is a party remain in full force and effect and continue to evidence
its legal, valid and binding obligations enforceable in accordance with their
terms (as the same are affected by this Amendment or are amended in connection
with this Amendment).  Borrower and Parent release Lender from any liability for
actions or failures to act in connection with any of the Loan Documents prior to
the date of this Amendment.  Any course of dealing among Borrower, Parent or
Lender or any other Person will not be deemed to have altered or amended the
Credit Agreement or the Loan Documents or affected Borrower’s, Parent’s or
Lender’s right to enforce the Credit Agreement or the Loan Documents as written.
 This Amendment will be binding upon and inure to the benefit of each of the
undersigned and their respective successors and permitted assigns.




 6.

Form.  Each agreement, document, instrument or other writing to be furnished to
Lender under any provision of this instrument must be in form and substance
satisfactory to Lender and its counsel.





2




--------------------------------------------------------------------------------







 7.

Multiple Counterparts.  This Amendment may be executed in more than one
counterpart, each of which shall be deemed an original, and all of which
constitute, collectively, one instrument; but, in making proof of this
instrument, it shall not be necessary to produce or account for more than one
such counterpart.  It shall not be necessary for Borrower, Parent and Lender to
execute the same counterpart hereof so long as Borrower, Parent and Lender each
execute a counterpart hereof.

 8.

Governing Law.  This Amendment and all transactions provided for in this
Amendment will be governed by, interpreted and construed under and enforced
pursuant to the laws of the State of Texas, without regard to its conflicts of
laws provisions.




 9.

FINAL AGREEMENT.  THE LOAN DOCUMENTS, AS AMENDED BY OR IN CONNECTION WITH THIS
AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.




[SIGNATURES BEGIN ON THE FOLLOWING PAGE]





3




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.  




BORROWER:




Amber Energy, LLC,

a Louisiana limited liability company




By:  Jurasin Oil & Gas, Inc.,

a Louisiana corporation, its Managing Member










By:  /s/ John M. Jurasin            

John M. Jurasin, President








Signature Page to Omnibus Amendment

(Amber)




4




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.  




PARENT:




Jurasin Oil & Gas, Inc.,

a Louisiana corporation







By:  /s/ John M. Jurasin           

John M. Jurasin, President




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.  




LENDER:




Macquarie Bank Limited,

a bank incorporated in accordance with the laws of Australia










By:

/s/ Jonathan Rourke    

Name:

Jonathan Rourke

Title:

Executive Director







By:

/s/ Karen Goepfert      

Name:

Karen Goepfert

Title:

Associate Director











Signature Page to Omnibus Amendment

(Amber)




5


